UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1752


FURQAN MOHAMMAD,

                    Debtor - Appellant,

             v.

JOHN P. FITZGERALD, III,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01568-CMH-IDD)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Furqan Mohammad, Appellant Pro Se. Hugh Michael Bernstein, OFFICE OF THE
UNITED STATES TRUSTEE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Furqan Mohammad appeals from the district court’s order affirming the bankruptcy

court’s order denying approval of his amended disclosure statement and dismissing

Mohammad’s Chapter 11 bankruptcy proceeding. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Mohammad v. Fitzgerald, No. 1:18-cv-01568-CMH-IDD (E.D. Va. June 21, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2